Exhibit 10.2

EIGHTH AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of June
1, 2012, by and between CRAY INC., a Washington corporation (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 29, 2006, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

Section 1.1(a) is hereby amended by deleting “June 1, 2012” as the last day on
which Bank will make advances under the Line of Credit, and by substituting for
said date “June 1, 2013,” with such change to be effective upon the execution
and delivery to Bank of a promissory note dated as of June 1, 2012 (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.

Section 1.1(d) is hereby deleted in its entirety, and the following substituted
therefor:

“(d) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including June 1, 2013, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by Borrower in United States
dollars of Japanese Yen, Euro, Pound Sterling, Korean Won, and other currencies
as the parties shall agree; provided, however, that the maximum amount of all
outstanding foreign exchange contracts shall not at any time exceed an aggregate
of One Million Eight Hundred Thousand United States Dollars (US$1,800,000.00).
No foreign exchange contract shall be executed for a term in excess of twelve
(12) months or for a term which extends beyond the maturity of the Line of
Credit and all foreign exchange contracts shall be “payment versus delivery”,
unless otherwise agreed by the parties. All foreign exchange transactions shall
be subject to the additional terms of that certain Foreign Exchange Agreement
dated as of January 24, 2006 (as the same may be amended from time to time,
“Foreign Exchange Agreement”) all terms of which are incorporated herein by this
reference. “Maximum Potential Exposure” means and is calculated as of the date
that Borrower executes any foreign exchange contract, the amount of Borrower’s
maximum potential liability to Bank under (i) all foreign exchange Transactions
outstanding at such time, and (ii) as applicable, all foreign exchange
Transactions requested by Borrower at such time, as determined by Bank in its
sole discretion. For clarity, the parties acknowledge that Borrower’s Maximum
Potential Exposure shall be reassessed only upon execution of new foreign
exchange contracts.”

Section 7.2 is hereby deleted in its entirety, and the following substituted
therefor:

“SECTION 7.2. NOTICES. All notices, request and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

BORROWER:

   CRAY INC.    901 5th Avenue, Ste. 1000    Seattle, WA 98164    Attn: Brian C.
Henry, Executive V.P. and C.F.O.

 

1



--------------------------------------------------------------------------------

BANK:

   WELLS FARGO BANK, NATIONAL ASSOCIATION    999 Third Avenue, 12th Floor   
Seattle, WA 98104

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.”

Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification. All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment. This Amendment and the Credit Agreement shall be read together,
as one document.

Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

CRAY INC.

 

WELLS FARGO BANK,

     NATIONAL ASSOCIATION

By:

  

/s/ Brian C. Henry

  By:   

/s/ Russell Carson

   Brian C. Henry,      Russell Carson, Relationship Manager    Executive Vice
President,         Chief Financial Officer     

By:

  

/s/ Michael C. Piraino

        Michael C. Piraino,         VP Administration, General Counsel,
Corporate Secretary     

 

2